                    Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 1 of 36
AO 106 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Columbia

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identifil the person by name and address)                             Case No. 18-ml-874
   Information associated with the e-mail account
 felixglobex@yahoo.com that is stored at premises
          controlled by Oath Holdings, Inc.
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifi, the person or describe the
property to be searched and give its location):

 See Attachment A, incorporated herein by reference.
located in the             Northern               District of              California            , there is now concealed (identifi, the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               II( evidence of a crime;
                 tY( contraband, fruits of crime, or other items illegally possessed;
                S‘property designed for use, intended for use, or used in committing a crime;
                CI a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                          Offense Description
        See Attached Affidavit in
        Support of Search Warrant
          The application is based on these facts:
        See Attached Affidavit in Support of Search Warrant

          91 Continued on the attached sheet.
          [71 Delayed notice of       days (give exact ending date if more than 30 days:                                 ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                Applicant's signature

                                                                                        Carlos A. Tomala, Special Agent, FBI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.

Date:           12/13/2018
                                                                                                  Judge's signature

City and state: Washington, D.C.                                              Robin M. Meriweather United States Magistrate Judge
                                                                                                Printed name and title
                         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 2 of 36


 AO 93 (Rev. 11/13) Search and Seizure Warrant



                                            UNITED STNIES DISTRICT COURT
                                                                             for the
                                                                   District of Columbia

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
               or identl& the person by name and address)                              Case No.   18-ml-874
                                                                                )
           Information associated with the e-mail account                       )
         felixglobex@yahoo.com that is stored at premises                       )
                  controlled by Oath Holdings, Inc.                             )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Northern          District of                California
(identiA) the person or describe the property to be searched and give its location):

      See Attachment A, hereby incorporated by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identi6) the person or describe the property to be seized):
      See Attachment B, hereby incorporated by reference.




         YOU ARE COMMANDED to execute this warrant on or before                December 27, 2018        (not to exceed 14 days)
      EJ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Robin M. Meriweather, United States Magistrate Judge
                                                                                                    (United States Magistrate Judge)

     CI Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     CI for        days (not to exceed 30) IJ until, the facts justifying, the later specific date of


Date and time issued:             12/13/2018 0:00 am
                                                                                                            Judge's signature

City and state:             Washington, D.C.                                            Robin M. Meriweather, United States Magistrate Judge
                                                                                                          Printed name and title
                       Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 3 of 36


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
  18-ml-874
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                      Executing officer's signature


                                                                                         Printed name and title
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 4 of 36




                                     ATTACHMENT A
                                   Property to Be Searched


       This warrant applies to information that is associated with the Oath account identified by

fehxglobex@yahoo.com and is stored at premises owned, maintained, controlled, or operated by

Oath Holdings, Inc., a company that accepts service of legal process at 701 First Avenue,

Sunnyvale, California.
              Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 5 of 36




                                         ATTACHMENT B

                          Particular Things to be Seized and Procedures
                              to Facilitate Execution of the Warrant

    I.         Information to be disclosed by Oath Holdings, Inc. ("PROVIDER") to facilitate
               execution of the warrant

         To the extent that the information described in Attachment A is within the possession,

custody, or control of PROVIDER, regardless of whether such information is located within or

outside of the United States, including any records that have been deleted but are still available

to PROVIDER, or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f),

PROVIDER is required to disclose the following information to the government for each account

or identifier listed in Attachment A ("Account"):

         a.       For the time period September 1, 2013 to December 31, 2016: The contents of all

communications and related transactional records for all PROVIDER services used by an

Account subscriber/user (such as e-mail services, calendar services, file sharing or storage

services, photo sharing or storage services, instant messaging or chat services, voice call

services, or remote computing services), including but not limited to incoming, outgoing, and

draft e-mails, messages, calls, chats, and other electronic communications; attachments to

communications (including native files); source and destination addresses and header or routing

information for each communication (including originating Internet Protocol ("IP") addresses of

e-mails); the date, size, and length of each communication; and any user or device identifiers

linked to each communication (including cookies);

         b.      For the time period September 1, 2013 to December 31, 2016: The contents of all

other data and related transactional records for all PROVIDER services used by an Account user

(such as e-mail services, calendar services, file sharing or storage services, photo sharing or
            Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 6 of 36




storage services, remote computing services, instant messaging or chat services, voice call

services, or remote computing services), including any information generated, modified, or

stored by user(s) or PROVIDER in connection with the Account (such as contacts, calendar data,

images, videos, notes, documents, bookmarks, profiles, device backups, and any other saved

information);

        c.      For the time period September 1, 2013 to December 31, 2016: All records and

other information concerning any document, or other computer file created, stored, revised, or

accessed in connection with the Account or by an Account user, including the contents and

revision history of each document or other computer file, and all records and other information

about each connection made to or from such document or other computer file, including the date,

time, length, and method of connection; server log records; data transfer volume; and source and

destination IP addresses and port numbers;

        d.      All records regarding identification of the Account, including names, addresses,

telephone numbers, alternative e-mail addresses provided during registration, means and source of

payment (including any credit card or bank account number), records of session times and

durations (including IP addresses, cookies, device information, and other identifiers linked to those

sessions), records of account registration (including the IP address, cookies, device information,

and other identifiers linked to account registration), length of service and types of services utilized,

account status, methods of connecting, and server log files;

       e.       All records pertaining to devices associated with the Account and software used

to create and access the Account, including device serial numbers, instrument numbers, model

types/numbers, International Mobile Equipment Identities ("IMEI"), Mobile Equipment

Identifiers ("MEID"), Global Unique Identifiers ("GUID"), Electronic Serial Numbers ("ESN"),

                                                   2
            Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 7 of 36




Android Device IDs, phone numbers, Media Access Control ("MAC") addresses, operating

system information, browser information, mobile network information, information regarding

cookies and similar technologies, and any other unique identifiers that would assist in identifying

any such device(s);

        f.      Basic subscriber records and login history (including, as described in 18 U.S.C.

§ 2703(c)(2), names, addresses, records of session times and durations, length of service and

types of service utilized, instrument numbers or other subscriber numbers or identities, and

payment information) concerning any PROVIDER account (including both current and historical

accounts) ever linked to the Account by a common e-mail address (such as a common recovery

e-mail address), or a common telephone number, means of payment (e.g., credit card number),

registration or login IP addresses (during one-week period), registration or login cookies or

similar technologies, or any other unique device or user identifier;

       g.       For the time period September 1, 2013 to December 31, 2016: All records of

communications between PROVIDER and any person regarding the Account, including contacts

with support services and records of actions taken; and

       h.       Information about any complaint, alert, or other indication of malware, fraud, or

terms of service violation related to the Account or associated user(s), including any memoranda,

correspondence, investigation files, or records of meetings or discussions about the Account or

associated user(s) (but not including confidential communications with legal counsel).

       Within 14 days of the service of this warrant, PROVIDER shall deliver the information

set forth above via United States mail or courier to: Acting Unit Chief Robert C. Basafiez,

Federal Bureau of Investigation, J. Edgar Hoover Building, MLAT Unit, Room 7848, 935



                                                 3
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 8 of 36




Pennsylvania Avenue, NW, Washington D.C. 20535-0001 or email to

HQ_ISP_MLAT_Returns@FBI.gov.
           Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 9 of 36




            Information to be seized by the government

       All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of the criminal laws of Belgium, specifically, Sections 193,

196, 314, 504b1s, and 505ter of the Belgian Criminal Code, regarding public contract fraud/bid-

rigging and bribery, including, for each Account, information pertaining to the following

matters:

            (a) Information that constitutes evidence of the identification or location of the

                user(s) of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

                collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                of the criminal activity under investigation; or (ii) communicated with the

                Account about matters relating to the criminal activity under investigation,

                including records that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user's state of mind,

                e.g., intent, absence of mistake, or evidence indicating preparation or planning,

               related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

               accessed or used, to determine the geographic and chronological context of

               account access, use, and events relating to the crime under investigation and to the

               Account user;

            (e) Information that constitutes evidence concerning fraud, bid-rigging, and bribery

               with respect to public contracts and collusion and conspiracy of the same;

            (f) Information regarding any communication:

                                                 5
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 10 of 36




       a. between or among the individuals named in this affidavit, and/or other

          individuals associated with the companies WWDC, USK Most, NV

          DEME, Belfort Ltd., SM-Ltd., Porteco, Newcomb Ltd., KV-M, and

          Sevmorgeologia;

       b. regarding consultancy agreements occurring or existing between 2013 and

          2017 and related to any individual or company described in this affidavit,

       c. regarding dredging or port development in Russia;

       d. regarding invoices or payment instructions involving any company,

          individual, or for any activity described in this affidavit; and

       e. regarding any attempt to conceal the identity, location, or activity of any

          individual, company, or transfer of funds or otherwise regarding the

          concealment evidence of wrongdoing.
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 11 of 36




   III. Government procedures for warrant execution

       The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States and shared with appropriate foreign authorities.

       Law enforcement personnel will then seal any information from PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court.




                                                7
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 12 of 36




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH ONE                       ML No. 18-874
 ACCOUNT STORED AT PREMISES
 CONTROLLED BY OATH HOLDINGS,
 INC., PURSUANT TO 18 U.S.C. 2703 AND
 3512


Reference: DOJ Ref. # CRM-182-59483; Subject Account: felbcglobex@yahoo.com

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Carlos A. Tomala, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information which is associated with one account — that is, felixglobex@yahoo.com— which is

stored at premises controlled by Oath Holdings, Inc. ("PROVIDER"), an electronic

communications services provider and/or remote computing services provider, which accepts

service at 701 First Avenue, Sunnyvale, California. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), 2703(c)(1)(A), and

3512(a), to require PROVIDER to disclose to the government copies of the information

(including the content of communications) further described in Section I of Attachment B. Upon

receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B,

using the procedures described in Section III of Attachment B.
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 13 of 36




        2.     The information requested in this search warrant is being sought pursuant to a

request for assistance ("Request") from the Federal Public Service Justice in the Kingdom of

Belgium ("Belgium"), transmitted to Washington, D.C. Authorities in Belgium are investigating

Sofia Mirtcheva-Neirynck ("Sofia"), the Belgian company NV DEME, and other known and

unknown individuals for public contract fraud and bribery offenses, which began on or before

October 2013, in violation of the criminal law of Belgium, specifically, Sections 193, 196, 314,

504b1s, and 505ter of the Belgian Criminal Code. A copy of the applicable laws is appended to

this application. This Request is made pursuant to the Instrument as contemplated by Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed 25 June 2003, as to the application of the Treaty Between the United

States of America and the Kingdom of Belgium on Mutual Legal Assistance in Criminal Matters

signed 28 January 1988, Belg.-U.S., Dec. 16, 2004, S. TREATY DOC. NO. 109-13 (2006)

(hereinafter, the "Instrument"). Under the Instrument, the United States is obligated to render

assistance in response to the Request.

       3.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have

been since 1997. I am currently assigned to the International Operations Division, Mutual Legal

Assistance Treaty Unit, in Washington, D.C. My current duties include responding to requests

from foreign governments pursuant to mutual legal assistance treaties, including serving as the

affiant on search warrant affidavits, serving search warrants, and reviewing the data received in

response thereto for relevance in compliance with the parameters of the search warrants. During

my employment with the FBI, I have conducted investigations related to high technology and

cybercrimes, cyber intrusions, remote delivery of exploits, and cyber offensive attacks. I have

also worked on numerous criminal and counterintelligence investigations. I have experience in



                                                2
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 14 of 36




the execution of search warrants and the analysis of collected evidence. Additionally, I have

received training in the operation of computers and the collection and handling of digital

evidence. I have been trained by the FBI as a Digital Extraction Technician ("DExT") and

received specialized training in several forensic software programs, such as Forensic Toolkit

("FTK"), EnCase, and X-Ways Forensics.

        4.      The facts set forth in this affidavit are based upon information conveyed to the

United States via the Request made pursuant to the Instrument by authorities in Belgium and

upon my training and experience. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant. It does not set forth all of my knowledge, or

the knowledge of others, about this matter.

        5.     Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of the criminal laws of

Belgium have been committed by Sofia Mirtcheva-Neirynck ("Sofia"), executives of the Belgian

company NV DEME, and other known and unknown individuals. There is also probable cause

to search the information described in Attachment A for evidence, instrumentalities, contraband

or fruits of these crimes further described in Attachment B.

                                         JURISDICTION

       6.      Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Instrument Annex art. 16(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the requested warrant because it is

"a court of competent jurisdiction" as defined by 18 U.S.C. § 2711. See 18 U.S.C. § 2703(a),

(b)(1)(A) & (c)(1)(A). Specifically, the Court "is acting on a request for foreign assistance

pursuant to [18 U.S.C.] section 3512. . . ." 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C.



                                                  3
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 15 of 36




§ 3512(a)(2)(B) (court may issue "a warrant or order for contents of stored wire or electronic

communications or for records related thereto, as provided under section 2703"), § 3512(c)(3)

("application for execution of a request from a foreign authority under this section may be filed.

. . in the District of Columbia").

        7.      This application to execute Belgium's request has been approved and duly

authorized by an appropriate official of the Department of Justice, through the Criminal

Division, Office of International Affairs ("OIA").1 See 18 U.S.C. § 3512(a). An OIA attorney

has authorized the undersigned to file this application.

                                        PROBABLE CAUSE

        8.      Authorities in Belgium are investigating Sofia, executives of the Belgian

company NV DEME, and other known and unknown individuals (collectively, "the suspects")

for fraud (i.e. bid-rigging) and bribery in obtaining a public contract to conduct dredging in the

Russian port of Sabetta on the Yamal peninsula. According to Belgian authorities, NV DEME,

through its agent, Sofia, bribed its way into winning the lucrative dredging contract for the

Russian port and used a series of shell companies to launder the bribe money. Evidence gathered

by Belgian authorities establishes that NV DEME's Chief Executive Officer ("CEO") Alain

Bernard ("Bernard"), Group Finance Manager for International Dredging Bart

Vandemeulebroucke ("Vandemeulebroucke"), Manager of Estimates Girard "Gerd" Moyson

("Moyson"), and Area Director for Russia and Eastern Europe Dirk Poppe ("Poppe") were

directly involved in the criminal activity.



1 The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the "Central Authority" under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).
                                                   4
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 16 of 36




        The Sabetta Dredging Subcontract

       9.      A Russian state-owned port company is responsible for the development of an

important harbor terminal in Sabetta, Russia on the Yamal peninsula. As part of this

development project, the state-owned Russian company selects a managing contractor to design

public tenders and allocate various subcontracts for the execution of the project. With respect to

the dredging of the harbor, the state-owned company selected the Russian company USK Most

as the managing contractor to oversee the public tender. On or about November 6, 2013, USK

Most formally announced the public tender for a subcontract to conduct dredging in the Sabetta

harbor from 2014 through 2017. The subcontract had an initial estimated value of EUR 4

million (approximately USD 5.4 million). By contract and statute, USK Most and its agents

were bound by confidentiality to ensure an open and competitive bidding process for the

dredging subcontract and were not permitted to release confidential information regarding

competitors' bids and proposals. Two Belgian companies — NV JAN DE NUL ("the Victim

Company") and NV DEME submitted competing bids for the contract.

       10.    Prior to the publication of the public tender, between September 2002 and August

2012, Sofia served as NV DEME's business development and deputy area director for Russia

and Eastern Europe. Sofia, who is a naturalized Belgian citizen of Bulgarian origin and speaks

fluent Russian, specialized in consulting with regard to the Russian market. On August 31,

2012, Sofia formally left the employment of NV DEME to work as an independent consultant.

However, in reality, Sofia continued her role in advancing NV DEME's interests in contracts in

Russia and Eastern Europe under the facade of an independent consultancy. For example,

despite not formally leaving NV DEME until August 31, 2012, Belgian authorities obtained a

"Consultancy and Service Agreement" between NV DEME and Sofia's Belgian consultancy



                                                5
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 17 of 36




company, BVBA Porteco ("Porteco"), dated June 18, 2012. Sofia established the company less

than a year prior, in October 2011. The agreement outlined Sofia's role in supporting NV

DEME's business activities, including dredging, in Russia and the former Soviet Republics.

        11.     Despite Sofia's official and unofficial relationship with NV DEME, she

proceeded to conclude a contemporaneous contract with USK Most in December 2012 with

regard to the Sabetta harbor dredging project. According to the contract, Sofia would participate

in the development of the public tender and sit on the evaluation board charged with reviewing

subcontractor bids and awarding the ultimate subcontract. Thus, from 2012 through 2014, Sofia

was simultaneously contracted to assist NV DEME in winning Russian dredging contracts and to

serve on the evaluation board of a public tender on which NV DEME was bidding, a clear

conflict of interest.

        12.     This conflict of interest was first discovered in March 2014, when Sofia, together

with the chair of the public tender evaluation board, Sergey Komkov ("Komkov"), visited the

Victim Company and NV DEME in Belgium to evaluate their respective bids. It was at this time

that the Victim Company learned that Sofia — who was already known to the Victim Company

due to her longstanding role in business consulting for NV DEME— was on the evaluation board

for the public tender. On April 11, 2014, the Victim Company received a letter informing them

that they were not selected for the dredging subcontract. The subcontract was instead awarded to

NV DEME and its Russian subsidiary.

        13.     Following their own private investigation, the Victim Company provided Belgian

authorities with numerous e-mails between October 2013 and November 2014 between Sofia and

the NV DEME leadership. These included e-mails from Sofia to the NV DEME e-mail accounts

of Poppe and Bernard requesting personal e-mail addresses Sofia could use to contact them about



                                                 6
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 18 of 36




the dredging project through unofficial channels. Sofia also e-mailed Bernard, Poppe, and

Moyson to discuss updates regarding the dredging project and share confidential competitors'

bids including that of the Victim Company.

       The Bribe Money

       14.     A review of business records for Sofia's Belgian company, Porteco, established

that in the period from October 1, 2012, through November 30, 2013, NV DEME made

payments to Porteco totaling FUR 175,340 (approximately USD 236,569) pursuant to their

official consultancy agreement. According to Belgian authorities, this amount represented a

reasonable market price for the type of official consultancy services outlined in the contract.

Business records also established that Porteco likewise received payment from USK Most for the

consultancy services outlined in Sofia's official contract with the company related to the public

tender. Despite official business records showing that Sofia, through her firm Porteco, was fully

compensated for her official services for both contracts, Belgian authorities subsequently

uncovered evidence that, following the awarding of the dredging contract to NV DEME, Sofia

and Komkov—her counterpart at USK Most— were each paid an additional EUR 4,188,000

(approximately USD 5,650,450) through a series of shell companies with links to NV DEME.

       15.     Following their loss of the subcontract and their own independent investigation,

the Victim Company reported the suspected public contracting fraud to Belgian authorities on

September 8, 2016. As part of their complaint, the Victim Company provided authorities with a

variety of records they had privately obtained, including copies of e-mail communication

between NV DEME leadership and Sofia as well as the consultancy contracts between NV

DEME and Sofia. Belgian authorities subsequently conducted searches of the suspects' homes

and obtained records from Belgian banks and e-mail providers. These materials evidenced a



                                                 7
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 19 of 36




scheme by which NV DEME laundered money through companies registered in Cyprus and

Panama in order to bribe Komkov (of USK Most) and Sofia to obtain the dredging subcontract.

       16.     Based on these records, Belgian authorities determined that, between June 2014

and February 2018, Sofia was scheduled to receive EUR 4,188,000 in monthly payments made

to two Bulgarian companies registered in her name: Belfort LTD ("Belfort") and Sofia

Mirtcheva LTD ("SM-Ltd."). The payments were to be made according to "local consultancy

agreements" between Sofia's two Bulgarian companies and a company named World Wide

Dredging Corporation ("WWDC"). WWDC is registered in Cyprus, and further information

about its activities is currently the subject of a pending mutual legal assistance request by

Belgium to Cyprus. Pursuant to these agreements, Sofia would provide generic consulting

services to WWDC amounting to a total of EUR 4,188,000. The respective agreements provided

that Sofia's Bulgarian companies, Belfort and SM-Ltd., would submit periodic invoices to

WWDC pursuant to a schedule of payments between June 2014 and February 2018. However,

based on e-mails provided by the Victim Company and obtained from providers, the consultancy

agreements, invoices, and payment schedule were all transmitted by e-mail between Sofia and

the leadership of NV DEME, in particular its Group Finance Manager Vandemeulebroucke.

       17.     Simultaneously, Belgian authorities uncovered evidence of a local consultancy

agreement between WWDC and an unknown Panamanian company KV-M Ltd. ("KV-M").

Based on e-mail records and a copy of the agreement obtained by Belgian authorities, Sofia

provided the consultancy contract, invoices, and payment schedule for KV-M to WWDC, while

an individual named Felix Vakhovsky ("Vakhovsky") served as the official agent of KV-M.

Like the agreements between WWDC and Sofia's two Bulgarian firms, WWDC agreed to pay

KV-M EUR 4,188,000 in monthly installments between June 2014 and May 2018. Pursuant to



                                                 8
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 20 of 36




the agreement, Sofia would routinely submit invoices on behalf of KV-M to WWDC. In turn,

WWDC would send payments to KV-M; however, Belgian authorities determined through bank

records that those payments were ultimately routed through a series of banks before ending in a

Swiss bank account registered to the unknown company, Newcomb Ltd. ("Newcomb").

Notably, Komkov, using the alias "Vasya Vasechkin," was blind-carbon-copied on e-mails

between Sofia and Vakhovsky regarding KV-M invoices and payments.

       18.     Based on these records, Belgian authorities believe that Vakhovsky served as a

straw man, and that KV-M served as a pass-through company to conceal payments that actually

originated with NV DEME and ended with Komkov. This conclusion is supported by the fact

that the contracts between WWDC and Belfort and SM-Ltd. on one hand, and between WWDC

and KV-M, on the other, were agreed contemporaneously with each other and with the April

2014 award of the dredging contract to NV DEME. The contracts between WWDC, KV-M, and

Sofia's Bulgarian companies provided for the payment of identical amounts of EUR 4,188,000 in

nearly identical installments over the time period of 2014 through the spring of 2018, a time

period coinciding with the anticipated duration of the Russian dredging contract awarded to NV

DEME (anticipated to be performed from 2014 through at least December 2017). Finally, all

recovered communication regarding the local consultancy agreements, invoices, and payment

schedules was conducted between Sofia, Komkov, Vakhovsky, and the NV DEME leadership.

       19.    Belgian authorities believe that WWDC, KV-M, and Newcomb are shell

companies established by or at the direction of NV DEME and Sofia to launder bribe money to

Sofia, Komkov, and possibly others in order to unlawfully obtain lucrative dredging contracts in

Russia. Authorities have more recently identified another shell company, Sevmorgeologia,

which is associated with Andrei Ovsyannikov. E-mail records obtained from NV DEME Group



                                                9
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 21 of 36




Finance Manager Vandemeulebroucke's account confirmed that this company was receiving

money from NV DEME-cum-WWDC during the same time period as KV-M, Belfort, and SM-

Ltd. E-mail records obtained from Google LLC ("Google LLC") further confirmed that

Ovsyannikov, via his Russian e-mail account Siversl@yandex.ru, was in regular contact with

Sofia and Vandemeulebroucke during the time period contemporaneous with the payments to

Komkov and Sofia, that is, from October 2014 through June 2016.

        20.      As part of their investigation, Belgian authorities uncovered evidence that at least

nine e-mail accounts hosted with U.S. providers were used by the respective suspects to

communicate regarding the dredging project and subsequent payments to Sofia and Komkov.

Belgian authorities are now seeking records for the following e-mail accounts belonging to the

suspects to gather additional evidence, determine the scope of the criminal conduct, and identify

accomplices2:

              a. Porteco.sofia@gmai1.com3 is the official e-mail account for Sofia's Belgian

                 consulting company, Porteco, with which NV DEME concluded a contract for

                 consulting services beginning on June 18, 2012. The Victim Company provided

                 authorities with copies of e-mails it had obtained between the account, Komkov,

                 and other accounts belonging to USK Most or Sofia in April and July 2014.

                 Notably, despite the fact that this account uses the name of the Belgian company

                 with which NV DEME concluded its consultancy agreement, this account appears



2 The United States previously obtained court orders issued pursuant to 18 U.S.C. §2703(d) for these
accounts. See In re Application of USA Pursuant to 18 US. C. 3512 for 2703(d) Order for Eight E-mail
Accounts Serviced by Google LLC, No. 1:18-ml-00722 (D.D.C. October 11, 2018); In re Application of
USA Pursuant to 18 US. C. 3512 for 2703(d) Order for One E-mail Account Serviced by Oath Holdings,
Inc., No. 1:18-ml-00723 (D.D.C. October 24, 2018).
3 These Gmail accounts are the subject of an application for a search warrant filed contemporaneously
with the instant application in case number 18-ml-873.

                                                   10
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 22 of 36




     to have been used almost exclusively to communicate with Komkov and others at

     USK Most, as well as with Sofia's other accounts. E-mails obtained by Belgian

     authorities included a discussion of Sofia and Komkov's collaboration on the

     Russian dredging project and consultancy agreements with WWDC. For

     example, on April 5, 2014, Komkov sent Sofia an e-mail at this account with the

    subject line "DEME vs. JDN" and an attachment containing an evaluation of the

    competing offers. On April 26, 2014, Komkov e-mailed Sofia congratulating her

    on the victory of DEME in the public tender. In her response, Sofia promises

    Komkov that he and his wife deserve a VIP holiday for their work. Sofia

    forwarded herself an e-mail from NV DEME's Group Finance Manager

    Vandemeulebroucke providing the value-added-tax (VAT) and billing

    information for WWDC to be used in the invoices for agreements with Belfort,

    SM-Ltd., and KV-M. Records from Google also established that the account was

    created on November 4, 2013 and was used to communicate regularly with

    Komkov and with other e-mail accounts with USK Most's official domain

    between November 2013 and September 2016. The records evidence that this

    account was created and used to be Sofia's primary mechanism of communication

    with USK Most regarding the dredging project.

 b. sofianeirynck@gmail.com is Sofia's personal e-mail account. The Victim

    Company provided Belgian authorities with several e-mails from November 2012

    through May 2016 between this account and NV DEME leadership and Komkov.

    For example, in November 2012, Sofia used this account to exchange a series of

    e-mails with Bernard and Poppe regarding the Russian dredging project. In the e-



                                    11
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 23 of 36




     mail communication, Sofia informs them that she will be working with USK Most

     on the dredging project and that this presented a "very good opportunity for all"

     that she would like to discuss in person. A month later, on December 2, 2012,

     Sofia used this account to transmit to Bernard and Poppe partial submissions of

     subcontract bids from various competitors. In response, Bernard inquired as to

     the status of the bid of their Belgian competitor, the Victim Company. Belgian

     authorities also recovered a May 6, 2016, e-mail to Komkov in which Sofia

     provides confirmation of a series of 2016 invoice payments made by WWDC to

     KV-M. Attached to that e-mail was a spreadsheet showing payments and

     invoices involving "Felix," (presumably Vakhovsky) and a "Mister X."

  c. Belfortltd@gmail.com is associated with one of Sofia's two Bulgarian

     consultancy companies, Belfort. Despite NV DEME having no formal

     relationship with Sofia's Bulgarian companies, the Victim Company provided

     Belgian authorities with numerous e-mails between October 2013 and November

     2014 between this account and NV DEME leadership. These included e-mails

     from Sofia to the NV DEME e-mail accounts of Poppe and Bernard requesting

     personal e-mail addresses Sofia could use to contact them about the dredging

     project through unofficial channels. Sofia also used this account throughout 2014

     to discuss with NV DEME leadership, including Moyson and

     Vandemeulebroucke, updates regarding the dredging project, share confidential

     competitors' bids, and subsequently to exchange agency agreements and invoices

     for WWDC. For example, on February 6, 2014, a few months prior to the award

     of the subcontract, Poppe sent an e-mail to Sofia at this address directing her to



                                      12
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 24 of 36



     remove a reference to her prior position with NV DEME from her LinkedIn

    account. This account was also used to communicate with Komkov, then using

    the alias "Vasya Vasechkin," regarding the contracts and payments between

     WWDC and KV-M and to provide Komkov with copies of invoices "already sent

    to the client." Non-content records obtained pursuant to a prior court order

    confirmed that Sofia used this count to communicate with Moyson in the months

    leading up to the award of the subcontract; with Poppe between October 5, 2013

    and May 18, 2016; with Bernard between at least October 15, 2013, and

    Vandemeulebroucke between May 20, 2014 and May 14, 2016. Sofia also used

    this account to communicate regularly with Komkov and Vasechkin between May

    2014 and September 2016. Sofia also repeatedly sent e-mails from this account to

    other e-mail accounts owned by her, including eoodsm@gmail.com,

    sofia.detelina@gmail.com, porteco.sofia@gmail.com,

    sofianeirynck@gmail.com, and sabeta03250@gmai1.com.

 d. eoodsm@gmail.com is an account associated with Sofia's second Bulgarian

    company, SM-Ltd; the e-mail name derives from the Bulgarian name for the

    company, as the Bulgarian version of "Ltd." is "EOOD." Additionally, subscriber

    records obtained from Google established that this account was first created on

    May 16, 2014; the same day Sofia immediately received e-mails from her other

    accounts belfortitd@gmail.com, sabeta03250@gmai1.com,

    sofiamircheva@gmail.com, and on May 19, sent an e-mail to

    Vandemeulebroucke at debouwer2014@gmai1.com. The timing of the

    registration and immediate use to communicate primarily with herself and with



                                    13
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 25 of 36




     Vandemeulebroucke strongly suggests the account was set up for the purpose of

     facilitating the payments between WWDC and SM-Ltd. Belgian authorities

     obtained a June 6, 2014, e-mail in which Sofia used this account to forward an e-

    mail to herself at belfortltd@gmail.com containing the payment schedule for the

     consultancy agreements with WWDC. Moreover, in a May 16, 2014, e-mail from

    her personal account to Vandemeulebroucke, Sofia provided the payment

    schedule for WWDC to Sofia's Bulgarian companies, proposed to

    Vandemeulebroucke that they "communicate via separate mails," and promised

    that she would send him the "e-mail address for [SM-Ltd]," understood to be this

    account. Non-content records established that Sofia used this account between

    May 2014 and May 2016 to communicate with Vandemeulebroucke at

    debouwer2014@gmail.com monthly, corresponding to the schedule of periodic

    invoices for the bribe payments.

 e. Sabeta03250@gmai1.com is an account bearing a name derived from the Russian

    dredging project in the port of Sabetta and recovered e-mails are signed by "Olga

    Pankratova." However, evidence indicates that this account belongs to Sofia.

    Belgian authorities obtained a March 20, 2014, e-mail from Google to Sofia's e-

    mail belfortltd@gmail.com. The e-mail header information indicated that

    belfortltd@gmail.com had itself been configured to appear as though it was from

    "Olga Pankratova," with the "To" line reading "Olga Pankratova

    <belfortltd@gmail.com>." The message from Google confirmed the creation of

    the new e-mail account sabeta03520@gmai1.com. The same day, Sofia, using

    belfortltd@gmail.com, forwarded the e-mail in which Bernard had provided his



                                    14
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 26 of 36




     personal address to this account (sabeta03250@gmai1.com). Additionally, on

     July 1, 2014, this account was used to forward an e-mail from

    Vandemeulebroucke to Sofia's account porteco.sofia@gmail.com. That e-mail

     contained the VAT and billing information for WWDC for Sofia to use in the

    invoices for agreements with Belfort, SM-Ltd, and KV-M. Non-content records

    obtained from Google confirmed that this account was registered with

    belfortltd@gmail.com under the alias Olga Pankratova. This account appears to

    have been used to communicate almost exclusively with NV DEME leadership,

    including Vandemeulebroucke, Ovsyannikov at siversl@yandex.ru, and

    periodically with Sofia's other e-mail accounts.

 f. Bernard.a1ain65@gmai1.com is the personal account of NV DEME CEO Alain

    Bernard. Following direct e-mail communication between Sofia and Bernard's

    official NV DEME e-mail account regarding the Russian dredging subcontract in

    2012 and 2013, Sofia began requesting that Bernard and other NV DEME

    officials begin communicating with her through personal e-mail accounts in 2014,

    coinciding with the award of the subcontract to NV DEME and conclusion of

    WWDC consultancy agreements. For example, Belgian authorities were

    provided with a copy of a March 15, 2014, e-mail from Sofia to Bernard using

    Bernard's official NV DEME e-mail account. The subject line was "PLS send me

    your private mail address, tnks." Bernard replied, providing Sofia with this

    account and copied sabet03250@gmail.com. Non-content records obtained from

    Google established that Bernard used this account to communicate repeatedly




                                    15
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 27 of 36




     with Sofia at belfortltd@gmail.com from August 2014 through April 2016, and

     with sabeta03250@gmai1.com between at least June 2014 and July 2016.

  g. Gerd.moyson@gmail.com is the personal account of Moyson, Manager of the

     Estimates Department at NV DEME. Authorities obtained e-mails from

     November 25, 2013, and February 20, 2014, in which Sofia transmitted

     confidential information regarding competing bids for the dredging project to this

     account, and Moyson responded providing his analysis and directions for how to

     proceed.

 h. Debouwer2014@gmai1.com is believed to be the personal account of

     Vandemeulebroucke, NV DEME's Group Finance Manager of International

     Operations. Subscriber records obtained from Google established that the account

     was created on May 9, 2014, and linked to the account bvm2000@gmail.com,

    "bvm" likely corresponding to Bart Vandemeulebroucke. In 2014, Belgian

     authorities recovered e-mails to this account from Sofia regarding the consultancy

     agreements and payment invoices between WWDC and KV-M, Belfort, and SM-

    Ltd. The e-mails established that Sofia transmitted the invoices meant for

    WWDC to Vandemeulebroucke at this account. For example, on May 16, 2014,

     Sofia transmitted the "financial schedule for the contracts in Bulgaria" to this

    account. This account was subsequently used to provide Sofia the VAT and

    billing information to be included in the WWDC consultancy agreements and

    invoices on July 1, 2014. An in a November 14, 2014, e-mail provided to Belgian

    authorities, Sofia e-mailed October and November invoices for WWDC to this

    account. Non-content records for the account establish the account was created



                                      16
 Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 28 of 36




         just after the award of the subcontract and was used to communicate almost

         exclusively with Sofia, NV DEME leadership, and siversl@yandex.ru. The

         timing and use of the account, as well as the registration of the account under an

         alias, evidence that the account was created for the purpose coordinating the

         bribery payments between NV DEME, Sofia, and Komkov. Google records

         established that the account was used routinely to contact Sofia at numerous of

         her accounts between May 2014 and September 2016, as well as to contact

         Ovsyannikov between at least June 2014 and June 2016.

      i. fehxglobex@yahoo.com is a personal account belonging to Felix Vakhovsky.

         Vakhovsky is believed to be the strawman for KV-M, the pass-through company

         through which payments from WWDC flow to Newcomb/Komkov. In September

         2014, e-mails were recovered showing that Sofia transmitted the WWDC—KV-M

         consultancy agreement and invoices to Vakhovsky. On November 30, 2014, an e-

         mail from an as yet unidentified individual sent an e-mail to this account with the

         subject line "consulting agreement KVM-Newcomb" and an attachment of the

         ostensible consulting agreement. The e-mail also contained directions for

         Vakhovsky to draw up an agreement between KV-M and Newcomb and an

         explanation of the payment schedule. According to records obtained from

         Google, Sofia, using belfordtd@gmail.com, contacted this account in monthly

         intervals corresponding to the schedule of invoice payments between at least

         September 2014 and April 2016. In her e-mails to Vakhovsky, Sofia routinely

         blind-carbon-copied Komkov's e-mail jam2014-17@yandex.ru.

21.      The e-mail account felixglobex@yahoo.com is hosted by PROVIDER.



                                         17
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 29 of 36




                BACKGROUND CONCERNING PROVIDER'S ACCOUNTS

        22.     PROVIDER is the provider of the intemet-based accounts identified by

felixglobex@yahoo.com.

        23.     PROVIDER provides its subscribers intemet-based accounts that allow them to

send, receive, and store e-mails online. PROVIDER accounts are typically identified by a single

username, which serves as the subscriber's default e-mail address, but which can also function as

a subscriber's username for other PROVIDER services, such as instant messages and remote

photo or file storage.

        24.    Based on my training and experience, I know that PROVIDER allows subscribers

to obtain accounts by registering with PROVIDER. During the registration process, PROVIDER

asks subscribers to create a username and password, and to provide basic personal information,

such as a name, an alternate e-mail address for backup purposes, a phone number, and in some

cases, a means of payment. PROVIDER typically does not verify subscriber names. However,

PROVIDER does verify the e-mail address or phone number provided.

       25.     Once a subscriber has registered an account, PROVIDER provides e-mail services

that typically include folders, such as an "inbox" and a "sent mail" folder, as well as electronic

address books or contact lists, and all of those folders are linked to the subscriber's username.

PROVIDER subscribers can also use that same username or account in connection with other

services provided by PROVIDER.

       26.     In general, user-generated content (such as e-mail) that is written using, stored on,

sent from, or sent to a PROVIDER account can be permanently stored in connection with that

account, unless the subscriber deletes the material. For example, if the subscriber does not delete




                                                18
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 30 of 36




an e-mail, the e-mail can remain on PROVIDER' s servers indefinitely. Even if the subscriber

deletes the e-mail, it may continue to exist on PROVIDER's servers for a certain period of time.

        27.     A subscriber's PROVIDER account can be used not only for e-mail but also for

other types of electronic communication, including instant messaging and photo and video

sharing; voice calls, video chats, SMS text messaging; and social networking. Depending on

user settings, user-generated content derived from many of these services is normally stored on

PROVIDER's servers until deleted by the subscriber. Similar to e-mails, such user-generated

content can remain on PROVIDER' s servers indefinitely if not deleted by the subscriber, and

even after being deleted, it may continue to be available on PROVIDER's servers for a certain

period of time. Furthermore, a PROVIDER subscriber can store contacts, calendar data, images,

videos, notes, documents, bookmarks, web searches, browsing history, and various other types of

information on PROVIDER's servers. Based on my training and experience, I understand that

evidence of who controlled, used, and/or created a PROVIDER account may be found within

such computer files and other information created or stored by the PROVIDER subscriber.

Based on my training and experience, I know that the types of data discussed above can include

records and communications that constitute evidence of criminal activity.

       28.     Based on my training and experience, I know that providers such as PROVIDER

also collect and maintain information about their subscribers, including information about their

use of PROVIDER services. This information can include the date on which the account was

created, the length of service, records of log-in (i.e., session) times and durations, the types of

service utilized, the status of the account (including whether the account is inactive or closed),

the methods used to connect to the account (such as logging into the account via the provider's

website), and other log files that reflect usage of the account. Providers such as PROVIDER also



                                                 19
        Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 31 of 36




commonly have records of the Internet Protocol address ("IP address") used to register the

account and the IP addresses associated with other logins to the account. Because every device

that connects to the Internet must use an IP address, IP address information can help to identify

which devices were used to access the relevant account. Also, providers such as PROVIDER

typically collect and maintain location data related to subscriber's use of PROVIDER services,

including data derived from IP addresses and/or Global Positioning System ("GPS") data.

       29.     Based on my training and experience, I understand that providers such as

PROVIDER also collect information relating to the devices used to access a subscriber's account

— such as laptop or desktop computers, cell phones, and tablet computers. Such devices can be

identified in various ways. For example, some identifiers are assigned to a device by the

manufacturer and relate to the specific machine or "hardware," some identifiers are assigned by a

telephone carrier concerning a particular user account for cellular data or voice services, and

some identifiers are actually assigned by PROVIDER in order to track what devices are using

PROVIDER's accounts and services. Examples of these identifiers include unique application

number, hardware model, operating system version, Global Unique Identifier ("GUID"), device

serial number, mobile network information, telephone number, Media Access Control ("MAC")

address, and International Mobile Equipment Identity ("IMEI"). Based on my training and

experience, I know that such identifiers may constitute evidence of the crimes under

investigation because they can be used (a) to find other PROVIDER accounts created or accessed

by the same device and likely belonging to the same user, (b) to find other types of accounts

linked to the same device and user, and (c) to determine whether a particular device recovered

during the course of the investigation was used to access the PROVIDER account.




                                                20
           Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 32 of 36




       30.      Based on my training and experience, I understand that providers such as

PROVIDER use cookies and similar technologies to track users visiting PROVIDER's webpages

and using its products and services. Basically, a "cookie" is a small file containing a string of

characters that a website attempts to place onto a user's computer. When that computer visits

again, the website will recognize the cookie and thereby identify the same user who visited

before. This sort of technology can be used to track users across multiple websites and online

services belonging to PROVIDER. More sophisticated cookie technology can be used to

identify users across devices and web browsers. From training and experience, I know that

cookies and similar technology used by providers such as PROVIDER may constitute evidence

of the criminal activity under investigation. By linking various accounts, devices, and online

activity to the same user or users, cookies and linked information can help identify who was

using a PROVIDER account and determine the scope of criminal activity.

       31.     Based on my training and experience, I understand that PROVIDER maintains

records that can link different PROVIDER accounts to one another, by virtue of common

identifiers, such as common e-mail addresses, common telephone numbers, common device

identifiers, common computer cookies, and common names or addresses, that can show a single

person, or single group of persons, used multiple PROVIDER accounts. Based on my training

and experience, I also know that evidence concerning the identity of such linked accounts can be

useful evidence in identifying the person or persons who have used a particular PROVIDER

account.

       32.     Based on my training and experience, I understand that subscribers can

communicate directly with PROVIDER about issues relating to the account, such as technical

problems, billing inquiries, or complaints from other users. Providers such as PROVIDER



                                                21
          Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 33 of 36




typically retain records about such communications, including records of contacts between the

user and the provider's support services, as well records of any actions taken by the provider or

user as a result of the communications. In my training and experience, such information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account's user or users.

        33.      In summary, based on my training and experience in this context, I believe that

the computers of PROVIDER are likely to contain user-generated content such as stored

electronic communications (including retrieved and unretrieved e-mail for PROVIDER

subscribers), as well as PROVIDER-generated information about its subscribers and their use of

PROVIDER services and other online services. In my training and experience, all of that

information may constitute evidence of the crimes under investigation because the information

can be used to identify the account's user or users. In fact, even if subscribers provide

PROVIDER with false information about their identities, that false information often provides

clues to their identities, locations, or illicit activities.

        34.      As explained above, information stored in connection with a PROVIDER account

may provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

conduct under investigation, thus enabling the investigating authorities to establish and prove

each element of the offense, or, alternatively, to exclude the innocent from further suspicion.

From my training and experience, I know that the information stored in connection with a

PROVIDER account can indicate who has used or controlled the account. This "user

attribution" evidence is analogous to the search for "indicia of occupancy" while executing a

search warrant at a residence. For example, e-mail communications, contacts lists, and images

sent (and the data associated with the foregoing, such as date and time) may indicate who used or



                                                     22
          Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 34 of 36




controlled the account at a relevant time. Further, information maintained by PROVIDER can

show how and when the account was accessed or used. For example, providers such as

PROVIDER typically log the IP addresses from which users access the account along with the

time and date. By determining the physical location associated with the logged IP addresses,

investigators can understand the chronological and geographic context of the PROVIDER

account access and use relating to the criminal activity under investigation. This geographic and

timeline information may tend to either inculpate or exculpate the person who controlled, used,

and/or created the account. Additionally, information stored at the user's account may further

indicate the geographic location of the account user at a particular time (e.g., location

information integrated into an image or video sent via e-mail). Finally, stored electronic data

may provide relevant insight into the user's state of mind as it relates to the offense under

investigation. For example, information in the PROVIDER account may indicate its user's

motive and intent to commit a crime (e.g., communications relating to the crime), or

consciousness of guilt (e.g., deleting communications in an effort to conceal them from law

enforcement).4

                                             CONCLUSION

        35.      Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night.



4 At times, communication service providers such as PROVIDER can and do change the details and
functionality of the services they offer. While the information in this section is true and accurate to the
best of my knowledge and belief, I have not specifically reviewed every detail of PROVIDER' s services
in connection with submitting this application for a search warrant. Instead, I rely upon my training and
experience, and the training and experience of others, to set forth the foregoing description for the Court.
Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 35 of 36



                                         Respectfully submitted,



                                         Carlos A. Tomala
                                         Supervisory Special Agent
                                         Federal Bureau of Investigation



Subscribed and sworn to before me on December 13, 2018



Robin M. Meriweather
UNITED STATES MAGISTRATE JUDGE




                                    24
         Case 1:18-ml-00874-RMM Document 1 Filed 12/13/18 Page 36 of 36




                        Relevant Provisions of the Belgian Criminal Code

Section 193
Forgery of documents, [computer data], or telegrams with a fraudulent intent or with the intent to
harm will be punished in accordance [with the following] sections.

Section 196 Penal Code
Imprisonment from 5 to 10 years will [be the punishment for] persons who commit a forgery of
public and official documents, and all those who commit a forgery of commercial, bank, or
private documents, whether by false signatures, counterfeiting, altering writing and signatures, or
by making agreements, dispositions, obligations, or discharges, or by their insertion after the
fact, or by adding or altering clauses, declarations, or facts that these acts were intended to
incorporate or to record.

Section 314 Penal Code
A person who, in the award of property, of usufruct, of the rental of real or personal property, of
a business, of the supply or    exploitation of any service, obstructed or disturbed the freedom
of bidding or tendering, by violence or by threat, by gifts or promises, or by any fraudulent
means, will be punished by an imprisonment of 15 days to 6 months and a fine of 100 to 3,000
euro.

Section 504bis Penal Code
(1) Passive private bribery is constituted by the fact that a person who is a director or manager of
a legal person or trustee or agent of a legal or natural person, solicits, accepts or receives, directly
or through intermediaries, an offer, a promise, or an advantage of any kind, for themselves or for
a third party, to perform or refrain from performing an act of their office or facilitated by their
office, without the knowledge or authorization, as the case may be, of the board of directors, the
general assembly, the trustee, or the employer.

(2) Active private bribery is the constituted by the act of proposing, directly or through
intermediaries, to a person who is a director or manager of legal person or trustee or agent of a
legal or natural person an offer, a promise, or an advantage of any kind, for themselves or for a
third party, to do or to refrain from performing an act of their office or facilitated by their office,
without the knowledge or authorization, as the case may be, the board of directors, the general
assembly, the trustee, or the employer.

Section 5041er
(1) In the case of private corruption, the penalty will be imprisonment of six months to two years
and a fine of 100 euros to 10,000 euros or one of these penalties.

(2)Where the act referred to in Article 504bis(1) is followed by a proposal referred to in Article
504bis(2), likewise in the case where the proposal referred to in Article 504b1s(2) is accepted, the
sentence shall be imprisonment from six months to three years and a fine of 100 euros to 50,000
euros or one of these penalties.
